Exhibit 10.16

 

 

TELADOC, INC.

2017 EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN

 

 

ARTICLE I.

PURPOSE

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
by providing these individuals with equity ownership opportunities.  Capitalized
terms used in the Plan are defined in Article XI.

ARTICLE II.

ELIGIBILITY

Eligible Individuals are eligible to be granted Awards under the Plan, subject
to the limitations described herein.

ARTICLE III.

ADMINISTRATION AND DELEGATION 

3.1         Administration.  The Plan is administered by the Administrator.  The
Administrator has authority to determine which Eligible Individuals receive
Awards, grant Awards and set Award terms and conditions, subject to the
conditions and limitations in the Plan.  The Administrator also has the
authority to take all actions and make all determinations under the Plan, to
interpret the Plan and Award Agreements and to adopt, amend and repeal Plan
administrative rules, guidelines and practices as it deems advisable.  The
Administrator may correct defects and ambiguities, supply omissions and
reconcile inconsistencies in the Plan or any Award as it deems necessary or
appropriate to administer the Plan and any Awards.  The Administrator may adopt
procedures from time to time that are intended to ensure that an individual is
an Eligible Individual prior to the granting of any Awards to such individual
(including without limitation a requirement that each such individual certify to
the Company prior to the receipt of an Award that he or she is not currently
employed by the Company or a Subsidiary and, if previously so employed, has had
a bona fide period of interruption of employment, and that the grant of Awards
is an inducement material to his or her agreement to enter into employment with
the Company or a Subsidiary).  The Administrator’s determinations under the Plan
are in its sole discretion and will be final and binding on all persons having
or claiming any interest in the Plan or any Award.

3.2         Appointment of Committees.  To the extent Applicable Laws permit,
the Board may delegate any or all of its powers under the Plan to one or more
Committees.  The Board may abolish any Committee or re-vest in itself any
previously delegated authority at any time.

ARTICLE IV.

STOCK AVAILABLE FOR AWARDS

4.1         Number of Shares.  Subject to adjustment under Article VIII and the
terms of this Article IV, Awards may be made under the Plan covering up to the
Overall Share Limit.  Shares issued under the Plan may consist of authorized but
unissued Shares, Shares purchased on the open market or treasury Shares.

4.2         Share Recycling.  If all or any part of an Award expires, lapses or
is terminated, exchanged for cash, surrendered, repurchased, canceled without
having been fully exercised or forfeited, in any case, in a manner that results
in the Company acquiring Shares covered by the Award at a price not







--------------------------------------------------------------------------------

 



greater than the price (as adjusted to reflect any Equity Restructuring) paid by
the Participant for such Shares or not issuing any Shares covered by the Award,
the unused Shares covered by the Award will again be available for Award grants
under the Plan.  Further, Shares delivered (either by actual delivery or
attestation) to the Company by a Participant to satisfy the applicable exercise
or purchase price of an Award and/or to satisfy any applicable tax withholding
obligation (including Shares retained by the Company from the Award being
exercised or purchased and/or creating the tax obligation) will again be
available for Award grants under the Plan.  The payment of Dividend Equivalents
in cash in conjunction with any outstanding Awards shall not count against the
Overall Share Limit.    

ARTICLE V.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

5.1         General.  The Administrator may grant Non-Qualified Options or Stock
Appreciation Rights to Eligible Individuals subject to the conditions and
limitations in the Plan.  The Administrator will determine the number of Shares
covered by each Option and Stock Appreciation Right, the exercise price of each
Option and Stock Appreciation Right and the conditions and limitations
applicable to the exercise of each Option and Stock Appreciation Right.  A Stock
Appreciation Right will entitle the Participant (or other person entitled to
exercise the Stock Appreciation Right) to receive from the Company upon exercise
of the exercisable portion of the Stock Appreciation Right an amount determined
by multiplying the excess, if any, of the Fair Market Value of one Share on the
date of exercise over the exercise price per Share of the Stock Appreciation
Right by the number of Shares with respect to which the Stock Appreciation Right
is exercised, subject to any limitations of the Plan or that the Administrator
may impose and payable in cash, Shares valued at Fair Market Value or a
combination of the two as the Administrator may determine or provide in the
Award Agreement. 

5.2         Exercise Price.  The Administrator will establish each Option’s and
Stock Appreciation Right’s exercise price and specify the exercise price in the
Award Agreement.  The exercise price will not be less than 100% of the Fair
Market Value on the grant date of the Option or Stock Appreciation Right. 

5.3         Duration of Options.  Each Option or Stock Appreciation Right will
be exercisable at such times and as specified in the Award Agreement, provided
that the term of an Option or Stock Appreciation Right will not exceed ten
years. 

5.4         Exercise.  Options and Stock Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Stock Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5 for
any applicable taxes.  Unless the Administrator otherwise determines, an Option
or Stock Appreciation Right may not be exercised for a fraction of a Share.

5.5         Payment Upon Exercise.  The exercise price of an Option must be paid
in cash, wire transfer of immediately available funds or by check payable to the
order of the Company or, subject to Section 10.9, any Company insider trading
policy (including blackout periods) and Applicable Laws, by: 

(a)         if there is a public market for Shares at the time of exercise,
unless the Administrator otherwise determines, (A) delivery (including
telephonically to the extent permitted by the Company) of an irrevocable and
unconditional undertaking by a broker acceptable to the Company to deliver
promptly to the Company sufficient funds to pay the exercise price, or (B) the
Participant’s delivery to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company cash or a check sufficient to pay the exercise price; provided that such
amount is paid to the Company at such time as may be required by the
Administrator; 





2

--------------------------------------------------------------------------------

 



(b)         to the extent permitted by the Administrator, delivery (either by
actual delivery or attestation) of Shares owned by the Participant valued at
their Fair Market Value;

(c)         to the extent permitted by the Administrator, surrendering Shares
then issuable upon the Option’s exercise valued at their Fair Market Value on
the exercise date;

(d)         to the extent permitted by the Administrator, delivery of a
promissory note or any other property that the Administrator determines is good
and valuable consideration; or

(e)         any combination of the above permitted payment forms (including
cash, wire transfer or check).

ARTICLE VI.

RESTRICTED STOCK; RESTRICTED STOCK UNITS

6.1         General.  The Administrator may grant Restricted Stock, or the right
to purchase Restricted Stock, to any Eligible Individual, subject to the
Company’s right to repurchase all or part of such shares at their issue price or
other stated or formula price from the Participant (or to require forfeiture of
such shares) if conditions the Administrator specifies in the Award Agreement
are not satisfied before the end of the applicable restriction period or periods
that the Administrator establishes for such Award and subject to the conditions
and limitations in the Plan.  In addition, subject to the conditions and
limitations in the Plan, the Administrator may grant to Eligible Individuals
Restricted Stock Units, which may be subject to vesting and forfeiture
conditions during the applicable restriction period or periods, as set forth in
an Award Agreement.  The Administrator will determine and set forth in the Award
Agreement the terms and conditions for each Restricted Stock and Restricted
Stock Unit Award, subject to the conditions and limitations contained in the
Plan.

6.2         Restricted Stock.

(a)         Dividends.  Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such Shares, unless
the Administrator provides otherwise in the Award Agreement.  In addition,
unless the Administrator provides otherwise, if any dividends or distributions
are paid in Shares, or consist of a dividend or distribution to holders of
Common Stock of property other than an ordinary cash dividend, the Shares or
other property will be subject to the same restrictions on transferability and
forfeitability as the shares of Restricted Stock with respect to which they were
paid. 

(b)         Stock Certificates.  The Company may require that the Participant
deposit in escrow with the Company (or its designee) any stock certificates
issued in respect of shares of Restricted Stock, together with a stock power
endorsed in blank.

6.3         Restricted Stock Units.

(a)         Settlement.  The Administrator may provide that settlement of
Restricted Stock Units will occur upon or as soon as reasonably practicable
after the Restricted Stock Units vest or will instead be deferred, on a
mandatory basis or at the Participant’s election, in a manner intended to comply
with Section 409A.

(b)         Stockholder Rights. A Participant will have no rights of a
stockholder with respect to Shares subject to any Restricted Stock Unit unless
and until the Shares are delivered in settlement of the Restricted Stock Unit.





3

--------------------------------------------------------------------------------

 



(c)         Dividend Equivalents.  If the Administrator provides, a grant of
Restricted Stock Units may provide a Participant with the right to receive
Dividend Equivalents.  Dividend Equivalents may be paid currently or credited to
an account for the Participant, settled in cash or Shares and subject to the
same restrictions on transferability and forfeitability as the Restricted Stock
Units with respect to which the Dividend Equivalents are granted and subject to
other terms and conditions as set forth in the Award Agreement.    

ARTICLE VII.

OTHER STOCK OR CASH BASED AWARDS 

Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled.  Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines.  Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.

ARTICLE VIII.

ADJUSTMENTS FOR CHANGES IN COMMON STOCK

AND CERTAIN OTHER EVENTS

8.1         Equity Restructuring.  In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article VIII, the Administrator
will equitably adjust each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new Awards to Participants (subject to
Section 10.4), and making a cash payment to Participants.  The adjustments
provided under this Section 8.1 will be nondiscretionary and final and binding
on the affected Participant and the Company; provided that the Administrator
will determine whether an adjustment is equitable.

8.2         Corporate Transactions.  In the event of any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), reorganization, merger, consolidation, combination, repurchase,
recapitalization, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or sale or
exchange of Common Stock or other securities of the Company, Change in Control,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, other similar corporate transaction or event, other
unusual or nonrecurring transaction or event affecting the Company or its
financial statements or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (except that action to give effect to a
change in Applicable Law or accounting principles may be made within a
reasonable period of time after such change) and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles: 





4

--------------------------------------------------------------------------------

 



(a)         To provide for the cancellation of any such Award in exchange for
either an amount of cash or other property with a value equal to the amount that
could have been obtained upon the exercise or settlement of the vested portion
of such Award or realization of the Participant’s rights under the vested
portion of such Award, as applicable; provided that, if the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights, in any case, is equal to or
less than zero, then the Award may be terminated without payment; 

(b)         To provide that such Award shall vest and, to the extent applicable,
be exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;

(c)         To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and/or applicable exercise or purchase price, in all cases, as determined
by the Administrator; 

(d)         To make adjustments in the number and type of shares of Common Stock
(or other securities or property) subject to outstanding Awards and/or with
respect to which Awards may be granted under the Plan (including, but not
limited to, adjustments of the limitations in Article IV hereof on the maximum
number and kind of shares which may be issued) and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards; 

(e)         To replace such Award with other rights or property selected by the
Administrator; and/or

(f)         To provide that the Award will terminate and cannot vest, be
exercised or become payable after the applicable event.

8.3         Administrative Stand Still.  In the event of any pending stock
dividend, stock split, combination or exchange of shares, merger, consolidation
or other distribution (other than normal cash dividends) of Company assets to
stockholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Common Stock, including any Equity Restructuring or
any securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to sixty days before or after such transaction.

8.4         General.  Except as expressly provided in the Plan or the
Administrator’s action under the Plan, no Participant will have any rights due
to any subdivision or consolidation of Shares of any class, dividend payment,
increase or decrease in the number of Shares of any class or dissolution,
liquidation, merger, or consolidation of the Company or other
corporation.  Except as expressly provided with respect to an Equity
Restructuring under Section 8.1 above or the Administrator’s action under the
Plan, no issuance by the Company of Shares of any class, or securities
convertible into Shares of any class, will affect, and no adjustment will be
made regarding, the number of Shares subject to an Award or the Award’s grant or
exercise price.  The existence of the Plan, any Award Agreements and the Awards
granted hereunder will not affect or restrict in any way the Company’s right or
power to make or authorize (i) any adjustment, recapitalization, reorganization
or other change in the Company’s capital structure or its business, (ii) any
merger, consolidation dissolution or liquidation of the Company or sale of
Company assets or (iii) any sale or issuance of securities, including securities
with rights superior to those of the Shares or securities convertible into or
exchangeable for Shares.  The Administrator may treat Participants and Awards
(or portions thereof) differently under this Article VIII.





5

--------------------------------------------------------------------------------

 



ARTICLE IX.

GENERAL PROVISIONS APPLICABLE TO AWARDS 

9.1         Transferability.  Except as the Administrator may determine or
provide in an Award Agreement or otherwise, Awards may not be sold, assigned,
transferred, pledged or otherwise encumbered, either voluntarily or by operation
of law, except by will or the laws of descent and distribution, or, subject to
the Administrator’s consent, pursuant to a domestic relations order, and, during
the life of the Participant, will be exercisable only by the
Participant.  References to a Participant, to the extent relevant in the
context, will include references to a Participant’s authorized transferee that
the Administrator specifically approves.

9.2         Documentation.  Each Award will be evidenced in an Award Agreement,
which may be written or electronic, as the Administrator determines. Each Award
may contain terms and conditions in addition to those set forth in the Plan.

9.3         Discretion.  Except as the Plan otherwise provides, each Award may
be made alone or in addition or in relation to any other Award.  The terms of
each Award to a Participant need not be identical, and the Administrator need
not treat Participants or Awards (or portions thereof) uniformly.

9.4         Termination of Status.  The Administrator will determine how the
disability, death, retirement, authorized leave of absence or any other change
or purported change in a Participant’s Service Provider status affects an Award
and the extent to which, and the period during which, the Participant, the
Participant’s legal representative, conservator, guardian or Designated
Beneficiary may exercise rights under the Award, if applicable.

9.5         Withholding.  Each Participant must pay the Company, or make
provision satisfactory to the Administrator for payment of, any taxes required
by law to be withheld in connection with such Participant’s Awards by the date
of the event creating the tax liability.  The Company may deduct an amount
sufficient to satisfy such tax obligations based on the minimum statutory
withholding rates from any payment of any kind otherwise due to a Participant.
 Participants may satisfy such tax obligations in cash, by wire transfer of
immediately available funds, by check made payable to the order of the Company,
or subject to Section 10.9 and any Company insider trading policy (including
blackout periods), (i) to the extent permitted by the Administrator, in whole or
in part by delivery of Shares, including Shares retained from the Award creating
the tax obligation, valued at their Fair Market Value, (ii) if there is a public
market for Shares at the time the tax obligations are satisfied, unless the
Administrator otherwise determines, (A) delivery (including telephonically to
the extent permitted by the Company) of an irrevocable and unconditional
undertaking by a broker acceptable to the Company to deliver promptly to the
Company sufficient funds to satisfy the tax obligations, or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a broker acceptable to the Company to deliver promptly to the
Company cash or a check sufficient to satisfy the tax withholding; provided that
such amount is paid to the Company at such time as may be required by the
Administrator, or (iii) any combination of the foregoing permitted payment forms
(including cash, wire transfer or check).  If any tax withholding obligation
will be satisfied under clause (i) of the immediately preceding sentence by the
Company’s retention of Shares from the Award creating the tax obligation and
there is a public market for Shares at the time the tax obligation is satisfied,
the Company may elect to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on the applicable Participant’s behalf some
or all of the Shares retained and to remit the proceeds of the sale to the
Company or its designee, and each Participant’s acceptance of an Award under the
Plan will constitute the Participant’s authorization to the Company and
instruction and authorization to such brokerage firm to complete the
transactions described in this sentence. 





6

--------------------------------------------------------------------------------

 



9.6         Amendment of Award; Repricing.  The Administrator may amend, modify
or terminate any outstanding Award, including by substituting another Award of
the same or a different type or changing the exercise or settlement date.  The
Participant’s consent to such action will be required unless (i) the action,
taking into account any related action, does not materially and adversely affect
the Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.7.  Notwithstanding the foregoing or
anything in the Plan to the contrary, the Administrator may, without the
approval of the stockholders of the Company, reduce the exercise price per share
of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price per share that is
less than the exercise price per share of the original Options or Stock
Appreciation Rights.

9.7         Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any Shares under the Plan or remove restrictions from Shares
previously delivered under the Plan until (i) all Award conditions have been met
or removed to the Company’s satisfaction, (ii) as determined by the Company, all
other legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws.  The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.

9.8         Acceleration.  The Administrator may at any time provide that any
Award will become immediately vested and fully or partially exercisable, free of
some or all restrictions or conditions, or otherwise fully or partially
realizable.

9.9         Action Required Upon Grant of Award.  Promptly following the grant
of an Award, the Company shall, in accordance with NYSE Rule 303A.08,  (a) issue
a press release disclosing the material terms of the Award, including the
recipient(s) of the Award and the number of Shares involved and (b) provide
written notice to the New York Stock Exchange of the grant.

ARTICLE X.

MISCELLANEOUS

10.1         No Right to Employment or Other Status.  No person will have any
claim or right to be granted an Award, and the grant of an Award will not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company.  The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan or any Award, except as expressly
provided in an Award Agreement.

10.2         No Rights as Stockholder; Certificates.  Subject to the Award
Agreement, no Participant or Designated Beneficiary will have any rights as a
stockholder with respect to any Shares to be distributed under an Award until
becoming the record holder of such Shares.  Notwithstanding any other provision
of the Plan, unless the Administrator otherwise determines or Applicable Laws
require, the Company will not be required to deliver to any Participant
certificates evidencing Shares issued in connection with any Award and instead
such Shares may be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator).  The Company may place legends on
stock certificates issued under the Plan that the Administrator deems necessary
or appropriate to comply with Applicable Laws.





7

--------------------------------------------------------------------------------

 



10.3         Effective Date and Term of Plan.  The Plan will become effective on
the date it is approved by the Board and will remain in effect until the tenth
anniversary of such date, unless earlier terminated by the Board, but Awards
previously granted may extend beyond that date in accordance with the Plan.  No
Awards may be granted under the Plan during any suspension period or after Plan
termination. 

10.4         Stockholder Approval Not Required.  It is expressly intended that
approval of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan, and the Plan’s provisions shall be interpreted in a
manner consistent with such intent for all purposes.  Specifically, NYSE Rule
303A.08 generally requires stockholder approval for equity-compensation plans
adopted by companies whose securities are listed on the New York Stock
Exchange that provide for the delivery of equity securities to any employees,
directors or other service providers of such companies as compensation for
services.  NYSE Rule 303A.08 provides an exemption in certain circumstances for
“employment inducement awards.”  Notwithstanding anything to the contrary
herein, in accordance with NYSE Rule 303A.08, Awards may only be granted as
material inducements to Eligible Employees being hired or rehired as Employees,
as applicable, and must  be approved by (a) the Board, acting through a majority
of the Company’s Independent Directors or (b) the Compensation Committee of the
Board.   Accordingly, pursuant to NYSE Rule 303A.08, the issuance of Awards and
the Shares issuable upon exercise or vesting of such Awards pursuant to the Plan
is not subject to the approval of the Company’s stockholders.

10.5         Amendment of Plan.  The Administrator may amend, suspend or
terminate the Plan at any time; provided that no amendment, other than an
increase to the Overall Share Limit, may materially and adversely affect any
Award outstanding at the time of such amendment without the affected
Participant’s consent.  Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such suspension or termination.  The Board will obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws.

10.6         Provisions for Foreign Participants.  The Administrator may modify
Awards granted to Participants who are foreign nationals or employed outside the
United States or establish subplans or procedures under the Plan to address
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.

10.7         Section 409A.    

(a)         General.  The Company intends that all Awards be structured to
comply with, or be exempt from, Section 409A, such that no adverse tax
consequences, interest, or penalties under Section 409A apply.  Notwithstanding
anything in the Plan or any Award Agreement to the contrary, the Administrator
may, without a Participant’s consent, amend this Plan or Awards, adopt policies
and procedures, or take any other actions (including amendments, policies,
procedures and retroactive actions) as are necessary or appropriate to preserve
the intended tax treatment of Awards, including any such actions intended to
(A) exempt this Plan or any Award from Section 409A, or (B) comply with
Section 409A, including regulations, guidance, compliance programs and other
interpretative authority that may be issued after an Award’s grant date. The
Company makes no representations or warranties as to an Award’s tax treatment
under Section 409A or otherwise.  The Company will have no obligation under this
Section 10.7 or otherwise to avoid the taxes, penalties or interest under
Section 409A with respect to any Award and will have no liability to any
Participant or any other person if any Award, compensation or other benefits
under the Plan are determined to constitute noncompliant “nonqualified deferred
compensation” subject to taxes, penalties or interest under Section 409A.





8

--------------------------------------------------------------------------------

 



(b)         Separation from Service.  If an Award constitutes “nonqualified
deferred compensation” under Section 409A, any payment or settlement of such
Award upon a termination of a Participant’s Service Provider relationship will,
to the extent necessary to avoid taxes under Section 409A, be made only upon the
Participant’s “separation from service” (within the meaning of Section 409A),
whether such “separation from service” occurs upon or after the termination of
the Participant’s Service Provider relationship.  For purposes of this Plan or
any Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”

(c)         Payments to Specified Employees.  Notwithstanding any contrary
provision in the Plan or any Award Agreement, any payment(s) of “nonqualified
deferred compensation” required to be made under an Award to a “specified
employee” (as defined under Section 409A and as the Administrator determines)
due to his or her “separation from service” will, to the extent necessary to
avoid taxes under Section 409A(a)(2)(B)(i) of the Code, be delayed for the
six-month period immediately following such “separation from service” (or, if
earlier, until the specified employee’s death) and will instead be paid (as set
forth in the Award Agreement) on the day immediately following such six-month
period or as soon as administratively practicable thereafter (without
interest).  Any payments of “nonqualified deferred compensation” under such
Award payable more than six months following the Participant’s “separation from
service” will be paid at the time or times the payments are otherwise scheduled
to be made.

10.8         Limitations on Liability.  Notwithstanding any other provisions of
the Plan, no individual acting as a director, officer, other employee or agent
of the Company or any Subsidiary will be liable to any Participant, former
Participant, spouse, beneficiary, or any other person for any claim, loss,
liability, or expense incurred in connection with the Plan or any Award, and
such individual will not be personally liable with respect to the Plan because
of any contract or other instrument executed in his or her capacity as an
Administrator, director, officer, other employee or agent of the Company or any
Subsidiary.  The Company will indemnify and hold harmless each director,
officer, other employee and agent of the Company or any Subsidiary that has been
or will be granted or delegated any duty or power relating to the Plan’s
administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.

10.9         Lock-Up Period.  The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to one hundred eighty days following
the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter.

10.10         Data Privacy.  As a condition for receiving any Award, each
Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of personal data as described in this
section by and among the Company and its Subsidiaries and affiliates exclusively
for implementing, administering and managing the Participant’s participation in
the Plan.  The Company and its Subsidiaries and affiliates may hold certain
personal information about a Participant, including the Participant’s name,
address and telephone number; birthdate; social security, insurance number or
other identification number; salary; nationality; job title(s); any Shares held
in the Company or its Subsidiaries and affiliates; and Award details, to
implement, manage and administer the Plan and Awards (the “Data”).  The Company
and its Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company





9

--------------------------------------------------------------------------------

 



with Plan implementation, administration and management.  These recipients may
be located in the Participant’s country, or elsewhere, and the Participant’s
country may have different data privacy laws and protections than the
recipients’ country.  By accepting an Award, each Participant authorizes such
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, to implement, administer and manage the Participant’s
participation in the Plan, including any required Data transfer to a broker or
other third party with whom the Company or the Participant may elect to deposit
any Shares.  The Data related to a Participant will be held only as long as
necessary to implement, administer, and manage the Participant’s participation
in the Plan.  A Participant may, at any time, view the Data that the Company
holds regarding such Participant, request additional information about the
storage and processing of the Data regarding such Participant, recommend any
necessary corrections to the Data regarding the Participant or refuse or
withdraw the consents in this Section 10.10 in writing, without cost, by
contacting the local human resources representative.  The Company may cancel
Participant’s ability to participate in the Plan and, in the Administrator’s
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents in this Section 10.10.  For more
information on the consequences of refusing or withdrawing consent, Participants
may contact their local human resources representative.

10.11         Severability.  If any portion of the Plan or any action taken
under it is held illegal or invalid for any reason, the illegality or invalidity
will not affect the remaining parts of the Plan, and the Plan will be construed
and enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.

10.12         Governing Documents.  If any contradiction occurs between the Plan
and any Award Agreement or other written agreement between a Participant and the
Company (or any Subsidiary) that the Administrator has approved, the Plan will
govern, unless it is expressly specified in such Award Agreement or other
written document that a specific provision of the Plan will not apply.

10.13         Governing Law.  The Plan and all Awards will be governed by and
interpreted in accordance with the laws of the State of Delaware, disregarding
any state’s choice-of-law principles requiring the application of a
jurisdiction’s laws other than the State of Delaware.

10.14         Claw-back Provisions.  All Awards (including any proceeds, gains
or other economic benefit the Participant actually or constructively receives
upon receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

10.15         Titles and Headings.  The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.

10.16         Conformity to Securities Laws.  Participant acknowledges that the
Plan is intended to conform to the extent necessary with Applicable
Laws.  Notwithstanding anything herein to the contrary, the Plan and all Awards
will be administered only in conformance with Applicable Laws.  To the extent
Applicable Laws permit, the Plan and all Award Agreements will be deemed amended
as necessary to conform to Applicable Laws.

10.17         Relationship to Other Benefits.  No payment under the Plan will be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except as expressly provided in writing in such other
plan or an agreement thereunder.





10

--------------------------------------------------------------------------------

 



10.18         Broker-Assisted Sales.  In the event of a broker-assisted sale of
Shares in connection with the payment of amounts owed by a Participant under or
with respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 9.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.

ARTICLE XI.

DEFINITIONS 

As used in the Plan, the following words and phrases will have the following
meanings:

11.1         “Administrator” means the Board or a Committee to the extent that
the Board’s powers or authority under the Plan have been delegated to such
Committee.

11.2         “Applicable Laws” means the requirements relating to the
administration of equity incentive plans under U.S. federal and state
securities, tax and other applicable laws, rules and regulations, the applicable
rules of any stock exchange or quotation system on which the Common Stock is
listed or quoted and the applicable laws and rules of any foreign country or
other jurisdiction where Awards are granted.

11.3         “Award” means, individually or collectively, a grant under the Plan
of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units
or Other Stock or Cash Based Awards.

11.4         “Award Agreement” means a written agreement evidencing an Award,
which may be electronic, that contains such terms and conditions as the
Administrator determines, consistent with and subject to the terms and
conditions of the Plan.

11.5         “Board” means the Board of Directors of the Company.

11.6         “Change in Control” means and includes each of the following:

(a)         A transaction or series of transactions (other than an offering of
Common Stock to the general public through a registration statement filed with
the Securities and Exchange Commission or a transaction or series of
transactions that meets the requirements of clauses (i) and (ii) of
subsection (c) below) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other
than the Company, any of its Subsidiaries, an employee benefit plan maintained
by the Company or any of its Subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or





11

--------------------------------------------------------------------------------

 



(b)         During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in subsections (a)
or (c)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
still in office who either were Directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c)         The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

(i)         which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(ii)         after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided,  however, that no person or group shall be treated for purposes of
this clause (ii) as beneficially owning 50% or more of the combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

11.7         “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

11.8         “Committee” means one or more committees or subcommittees of the
Board, which may include one or more Company directors or executive officers, to
the extent Applicable Laws permit.  To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee





12

--------------------------------------------------------------------------------

 



member’s failure to qualify as a “non-employee director” within the meaning of
Rule 16b-3 will not invalidate any Award granted by the Committee that is
otherwise validly granted under the Plan. 

11.9         “Common Stock” means the common stock of the Company.

11.10         “Company” means Teladoc, Inc., a Delaware corporation, or any
successor.

11.11         “Consultant” means any person, including any adviser, engaged by
the Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.

11.12         “Designated Beneficiary” means the beneficiary or beneficiaries
the Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated.  Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.

11.13         “Director” means a Board member.

11.14         “Disability” means a permanent and total disability under
Section 22(e)(3) of the Code, as amended.

11.15         “Dividend Equivalents” means a right granted to a Participant
under the Plan to receive the equivalent value (in cash or Shares) of dividends
paid on Shares.

11.16         “Eligible Individual” means any individual hired as a new Employee
or rehired as an Employee following a bona fide period of interruption of
employment if such person is granted an Award as a material inducement to his or
her entering into employment with the Company or a Subsidiary (within the
meaning of the NYSE Rule 303A.08).

11.17         “Employee” means any employee of the Company or its Subsidiaries.

11.18         “Equity Restructuring” means a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off or recapitalization through a large, nonrecurring cash dividend, that
affects the number or kind of Shares (or other Company securities) or the share
price of Common Stock (or other Company securities) and causes a change in the
per share value of the Common Stock underlying outstanding Awards.

11.19         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

11.20         “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows: (i) if the Common Stock is listed on any
established stock exchange, its Fair Market Value will be the closing sales
price for such Common Stock as quoted on such exchange for such date, or if no
sale occurred on such date, the last day preceding such date during which a sale
occurred, as reported in The Wall Street Journal or another source the
Administrator deems reliable; (ii) if the Common Stock is not traded on a stock
exchange but is quoted on a national market or other quotation system, the
closing sales price on such date, or if no sales occurred on such date, then on
the last date preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; or
(iii) without an established market for the Common Stock, the Administrator will
determine the Fair Market Value in its discretion.





13

--------------------------------------------------------------------------------

 



11.21         “Greater Than 10% Stockholder” means an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or its parent or
subsidiary corporation, as defined in Section 424(e) and (f) of the Code,
respectively.

11.22         “Incentive Stock Option” means an Option intended to qualify as an
“incentive stock option” as defined in Section 422 of the Code.

11.23         “Independent Director” means a Director who qualifies as
“independent” within the meaning of New York Stock Exchange Rule 303A.02, or any
successor rule, as such rule may be amended from time to time.

11.24         “Non-Qualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

11.25         “NYSE Rule 303A.08” means New York Stock Exchange Rule 303A.08, or
any successor rule, and all guidance and other interpretative authority
thereunder, as such rule, guidance and other authority may be amended from time
to time.

11.26         “Option” means an option to purchase Shares.

11.27         “Other Stock or Cash Based Awards” means cash awards, awards of
Shares, and other awards valued wholly or partially by referring to, or are
otherwise based on, Shares or other property.

11.28         “Overall Share Limit” means 1,000,000 Shares.

11.29         “Participant” means an Eligible Individual who has been granted an
Award.

11.30         “Performance Criteria” mean the criteria (and adjustments) that
the Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings or losses
(either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not limited to gross
profits, net profits, profit growth, net operation profit or economic profit),
profit return ratios or operating margin; budget or operating earnings (either
before or after taxes or before or after allocation of corporate overhead and
bonus); cash flow (including operating cash flow and free cash flow or cash flow
return on capital); return on assets; return on capital or invested capital;
cost of capital; return on stockholders’ equity; total stockholder return;
return on sales; costs, reductions in costs and cost control measures; expenses;
working capital; earnings or loss per share; adjusted earnings or loss per
share; price per share or dividends per share (or appreciation in or maintenance
of such price or dividends); regulatory achievements or compliance;
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments;
market share; economic value or economic value added models; division, group or
corporate financial goals; customer satisfaction/growth; customer service;
 employee satisfaction;  recruitment and maintenance of personnel; human
resources management; supervision of litigation and other legal matters;
 strategic partnerships and transactions; financial ratios (including those
measuring liquidity, activity, profitability or leverage); debt levels or
reductions; sales-related goals; financing and other capital raising
transactions;  cash on hand; acquisition activity; investment sourcing activity;
and marketing initiatives, any of which may be measured in absolute terms or as
compared to any incremental increase or decrease, peer group results, or market
performance indicators or indices.





14

--------------------------------------------------------------------------------

 



11.31         “Plan” means this 2017 Employment Inducement Incentive Award Plan.

11.32         “Restricted Stock” means Shares awarded to a Participant under
Article VI subject to certain vesting conditions and other restrictions.

11.33         “Restricted Stock Unit” means an unfunded, unsecured right to
receive, on the applicable settlement date, one Share or an amount in cash or
other consideration determined by the Administrator to be of equal value as of
such settlement date, subject to certain vesting conditions and other
restrictions.

11.34         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.

11.35         “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.

11.36         “Securities Act” means the Securities Act of 1933, as amended.

11.37         “Service Provider” means an Employee, Consultant or Director.

11.38         “Shares” means shares of Common Stock.

11.39         “Stock Appreciation Right” means a stock appreciation right
granted under Article V.

11.40         “Subsidiary” means any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

11.41         “Termination of Service” means the date the Participant ceases to
be a Service Provider.

* * * * *

15

--------------------------------------------------------------------------------